Citation Nr: 1029895	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  05-07 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a left knee disorder.  

3.  Entitlement to an effective date earlier than December 4, 
2002 for the grant of service connection for posttraumatic stress 
disorder (PTSD).

4.  Entitlement to an increased rating for PTSD, currently 
evaluated as 50 percent disabling.  

5.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1968 
and from May 1973 to May 1985.  He is in receipt of the Combat 
Action Ribbon.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi, in 
April 2003 and May 2003, and a rating decision issued by the New 
Orleans, Louisiana, RO in September 2006.  The Jackson RO 
currently has jurisdiction of the claims.

In the April 2003 rating decision, the RO denied the claims for 
service connection for disorders of the back and left knee but 
granted service connection for PTSD and assigned a 50 percent 
evaluation effective December 4, 2002.  The Veteran submitted a 
request for reconsideration regarding the effective date 
assigned; the RO continued the December 4, 2002 effective date in 
the May 2003 rating decision.  

In the September 2006 rating decision, the RO denied the claims 
for entitlement to a TDIU and a rating in excess of 50 percent 
for PTSD.  

The Veteran presented testimony at the RO in April 2009 before a 
Decision Review Officer (DRO) and at a video conference hearing 
before the undersigned Veterans Law Judge (VLJ) in January 2010.  
Transcripts of both hearings are of record.  

FINDINGS OF FACT

1.  There is no persuasive evidence establishing that the 
Veteran's current back and left knee disorders are etiologically 
related to active service.  

2.  The Veteran's original claim for service connection for PTSD 
was denied in an August 1986 rating decision.  The Veteran 
appealed this rating decision to the Board, which affirmed the 
denial in an August 1988 decision.  

3.  The Veteran's application to reopen his claim of entitlement 
to service connection for PTSD was received by the RO on December 
4, 2002.

4.  The Veteran did not submit a claim for service connection for 
PTSD between August 30, 1988 (the date of the Board decision 
denying his claim) and December 4, 2002.

5.  In a rating decision dated April 2003, the RO granted service 
connection for PTSD effective December 4, 2002, the date on which 
the application to reopen the claim for service connection was 
received.

6.  The Veteran's PTSD does not cause occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood.  

7.  Service connection is in effect for PTSD, evaluated as 50 
percent disabling; status post resection right outer clavicle 
with hypertrophic bone spurs and impingement syndrome right 
shoulder, evaluated as 20 percent disabling; status post 
exploratory laparotomy with over-sewing of gastric ulcer and 
tender surgical scar, evaluated as 10 percent disabling; 
tinnitus, evaluated as 10 percent disabling; bilateral high 
frequency hearing loss, evaluated as noncompensable; and status 
post left varicocelectomy, evaluated as noncompensable.  

8.  The Veteran's service-connected disabilities do not preclude 
him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disorder have 
not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

2.  The criteria for service connection for a left knee disorder 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

3.  The criteria for an effective date prior to December 4, 2002, 
for the grant of service connection for PTSD have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West. 2002 & Supp. 2009); 38 C.F.R. § 
3.400 (2009).

4.  The criteria for a rating in excess of 50 percent for 
service-connected PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2009).  

5.  The criteria for a TDIU due to service-connected disability 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 4.16, 4.18, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Service connection

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting in 
current disability was incurred during active service or, if pre-
existing, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).  

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be granted 
for any injury or disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. § 
3.303(d) (2009).

Certain chronic diseases, including arthritis, may be presumed to 
have been incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2009).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).  

A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some 
cases, lay evidence will also be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376 - 77 (Fed. Cir. 2007); see also Robinson v. 
Shinseki, 2009 WL 524737 (Fed. Cir. March 03, 2009) (non-
precedential).  Specifically, lay evidence may be competent and 
sufficient to establish a diagnosis where (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; 
see also Davidson v. Shinseki, 2009 WL 2914339 (Fed. Cir. Sept. 
14, 2009).  A layperson is competent to identify a medical 
condition where the condition may be diagnosed by its unique and 
readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 
303, 307 (2007).  Additionally, where symptoms are capable of lay 
observation, a lay witness is competent to testify to a lack of 
symptoms prior to service, continuity of symptoms after in-
service injury or disease, and receipt of medical treatment for 
such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); 
Charles v. Principi, 16 Vet. App 370, 374 (2002).

In the case of a Veteran who engaged in combat with the enemy in 
active service with a military, naval, or air organization of the 
United States during a period of war, VA shall accept as 
sufficient proof of service connection of any disease or injury 
alleged to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of such 
incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2009).

Pertinent case law provides that 38 U.S.C.A. § 1154(b) does not 
create a presumption of service connection for a combat Veteran's 
alleged disability and that the Veteran is required to meet his 
evidentiary burden as to service connection such as whether there 
is a current disability or whether there is a nexus to service 
which both require competent medical evidence.  See Collette v. 
Brown, 82 F.3d 389, 392 (1996).

The Veteran seeks entitlement to service connection for a back 
disorder, which he contends began during his first tour of duty 
as a result of carrying packs during training.  He reports that 
his pack weighed between 60 and 80 pounds, that he had to run 
between two and six to seven miles three times per week carrying 
the pack, and that he also had to do squats with the pack, all of 
which caused a strain on his back.  The Veteran also reports 
having to carrying a pack during his second tour of duty, which 
also resulted in back strain.  The Veteran also contends that he 
has back problems as a result of jump school at Fort Benning.  He 
asserts he was first treated for problems with his back during 
service in 1966 or 1967.  See e.g., May 2003 letter to Senator 
Cochran; April 2009 and January 2010 hearing transcripts.  

The Veteran also seeks entitlement to service connection for a 
left knee disorder.  He asserts that he injured this knee on two 
occasions in 1983, the first time at the base in Quantico, 
Virginia, and the second time in Beirut, Lebanon following 
terrorist attacks on the U.S. embassy.  The Veteran also asserts 
he has left knee problems as a result of jump school during 
service.  See e.g., October 2002 VA Form 21-4138; May 2003 letter 
to Senator Cochran; April 2009 and January 2010 hearing 
transcripts.  

Two lay statements in support of the Veteran's claim for a left 
knee disorder have been submitted, both of which recall the 
injury the Veteran sustained while in Beirut.  In a July 2002 
letter, C.W.H. reports that the Veteran injured his knee after a 
portion of the bombed embassy building collapsed and that he 
continued to have problems with his left knee for the remainder 
of his deployment in Beirut and following that assignment, when 
they were both stationed at Quantico.  Also in a July 2002 
letter, F.C.L. recalls the Veteran's leg going through the floor 
of the unstable building and the Veteran's inability to remain 
off his leg because of the pace of operations.  

The Veteran's service treatment records are devoid of reference 
to complaint of, or treatment for, any problems involving his 
left knee.  The service treatment records do reveal that the 
Veteran was seen on two occasions in 1980 concerning his back.  
In April 1980, he was seen with complaint of back pain, at which 
time he was assessed with low back strain and placed on light 
duty for 24 hours.  In July 1980, the Veteran was seen with 
complaint of low back pain for three weeks with no known trauma.  
He also reported right leg pain radiating in nature.  The 
assessment at that time was sciatica.  See health record.  On 
several examinations following this noted back treatment and the 
claimed 1983 injuries to his left knee, the Veteran denied 
recurrent back pain and "trick" or locked knee and clinical 
evaluation of his spine and lower extremities was normal.  See 
February 1982 report of medical examination; September 1983 
report of medical history; May 1984 reported of medical 
examination and history.  

The post-service medical evidence of record reveals that the 
Veteran was seen at Mississippi Sports Medicine & Orthopaedic 
Center (Mississippi Sports Medicine) in July 1996.  At that time, 
he reported that he twisted his left knee while walking up an 
incline with wet grass in April 1996 and denied any knee problems 
in the past.  The examiner noted that this was a work injury.  X-
ray at that time was normal.  The Veteran was seen again in 
February 1998 with complaint of left leg pain that started about 
eight weeks prior while running.  

The Veteran was seen at Mississippi Sports Medicine again in 
August 2002 with complaint of left knee pain when walking, 
kneeling and squatting, and swelling.  The examiner noted that 
the Veteran had injured his left knee in 1983 while in the 
military when he stepped in a hole and twisted his knee and 
ankle.  It was also noted that he twisted his leg in Lebanon when 
the embassy fell.  The Veteran reported that the specific date 
his problems began was February 1, 1983.  A magnetic resonance 
imaging (MRI) was reported as showing multiple loose bodies and a 
popliteal cyst.  In an August 14, 2002 letter, Dr. G.R. Barrett 
reported that the Veteran's current condition, which was multiple 
loose bodies in his knee, was definitely related to his injury in 
1983 while in service.  No rationale for this opinion was 
provided.  

The Veteran underwent a VA compensation and pension (C&P) joints 
examination in January 2005, at which time his claims folder was 
available and his left knee was examined.  Prior to the 
examination, the RO noted several things that the examiner 
included in his report.  In pertinent part, it was noted that 
there was no mention of treatment for the knee during service, 
that the Veteran had letters in support of his claim, and that 
records from Mississippi Sports Medicine dated July 1996 and 
August 2002 were of record.  In that regard, it was noted that 
the July 1996 record did not mention any acute injury, but rather 
pain and grinding that began gradually over six weeks prior, and 
included the Veteran's report of an on-the-job injury to the left 
knee in April 1996 and denial of a past history of left knee 
injury.  It was also noted that the August 2002 record reported 
history of injury in 1983 without mention of the July 1996 
injury.  

The examiner reported reviewing the claims folder and indicated 
that the Veteran reported that the original injury to his left 
knee occurred when he stepped in a hole in January 1983 at 
Quantico.  The Veteran indicated that he saw a corpsman at that 
time and was told to take an aspirin for the condition.  The 
second injury occurred after the bombing of the marine barracks 
in Beirut, Lebanon, in April 1985.  Two days after the bombing, 
he was asked to enter the ambassador's office to clear out 
classified documents when the building partially collapsed, with 
his leg going through the floor.  Following examination, to 
include diagnostic testing and x-ray, the Veteran was diagnosed 
with chondromalacia patella; left knee minimal laxity of the 
anterior cruciate ligament; and osteoarthritis.  The examiner 
reported that based on the medical evidence of record, including 
two contradictory reports by the orthopedic surgeon, he was 
unable to resolve the issue of etiology without resorting to mere 
conjecture and speculation.  In reading the orthopedist's report 
in 1996, he does not mention an acute injury, but notes gradual 
change as occurred over time which would indicate that the 
problem occurred over several years, probably arthritis was 
already apparent then.  

At this juncture, the Board acknowledges that the VA examiner 
noted that the Veteran reported an injury in April 1985 when 
barracks in Lebanon were bombed.  It is unclear why this 
statement was made, as the Veteran has never asserted his left 
knee was injured in 1985 and has stated that he was in Syracuse, 
NY, at the time this event took place in October 1983.  See e.g., 
February 2003 statement in support of claim.  

In regards to his back disorder, the post-service medical 
evidence reveals that the Veteran was seen in September 2002 with 
complaint of back pain and numbness from the mid-knee down and 
including the toes.  He reported a three to four week history of 
severe back pain, with symptoms starting insidiously without any 
obvious injury or aggravation.  The Veteran thereafter underwent 
several back surgeries, namely in October 2002, February 2003 and 
June 2003.  See records from Jackson VA Medical Center (VAMC).  

The Veteran underwent a VA C&P spine examination in September 
2008, at which time his claims folder was reviewed.  He reported 
that he developed low back problems during active military 
service and was treated with medications.  After an acute episode 
of right sciatica in 2002, he underwent an L4-5 microdiskectomy.  
Due to continued symptoms, he required two additional back 
surgeries in 2003 for severe right neuroforaminal stenosis from 
sequestered disk material at L4-5.  The Veteran reported 
continued pain since his surgeries.  Following examination and 
diagnostic testing, the Veteran was diagnosed with status post 
L4-5 laminectomy and microdiskectomy times three and marked 
degenerative disk disease at L5-S1 with bilateral foraminal 
stenosis, per x-ray.  No opinion regarding etiology was provided.  

Another VA C&P spine examination was conducted in August 2009, at 
which time the Veteran reported experiencing several episodes of 
severe low back pain while in the military, which he attributed 
to carrying heavy packs.  The Veteran indicated that the pain 
would last a week or two and that it was situated in his lower 
back and hip region without radiation to the legs.  He reported 
that the pain was severe enough at times to put him in bed.  The 
Veteran also reported having periodic episodes of pain over the 
years but did not seek medical attention for his back pain until 
2002.  

Following physical examination, the impression was status post 
L4-5 laminectomy and microdiskectomy times three and lumbar 
spondylosis and degenerative disc disease at L4-5 and L5-S1 with 
bilateral foraminal stenosis.  The examiner reported the April 
1980 service treatment record with diagnosis of low back strain 
and the July 1980 service treatment record with complaint of low 
back pain and assessment of sciatica.  The examiner again noted 
that the Veteran did not seek medical attention for his back 
until 2002 when he had acute onset of very severe low back pain.  
It was the examiner's opinion that based upon review of the 
available evidence of record, it was less likely than not that 
the Veteran's present back condition is the direct and proximate 
result of any incident or occurrence in the military.  The 
examiner noted that he could find no documentation of chronicity 
or continuity of symptomatology over the years and in the absence 
of such documentation, to opine otherwise would be resorting to 
mere speculation.  

At this juncture, the Board notes that during the August 2009 VA 
examination, the Veteran reported having periodic episodes of 
pain over the years while acknowledging that he did not seek 
medical attention for his back pain until 2002.  The Board 
interprets this statement to mean just as the Veteran stated, 
that back symptomatology following service was periodic rather 
than continuous.  This is important to note as the examiner only 
noted the lack of documentation supporting a finding of 
chronicity or continuity of symptomatology.  

The evidence of record does not support either of the Veteran's 
claims for service connection.  As an initial matter, the Board 
notes that even in the absence of in-service documentation 
regarding a left knee injury, it finds that the Veteran is 
competent to report injuring his left knee on two occasions 
during service.  See Layno, 6 Vet. App. at 470.  This finding is 
further bolstered by the two lay statements submitted in support 
of the Veteran's claim, which the Board also finds competent.  
The Board also finds all three accounts of the Veteran's left 
knee injury to be credible.  In light of the foregoing, the 
Veteran has established one of the criteria needed to support a 
claim for service-connection - in-service incurrence of an 
injury/event involving his back (clearly documented in the 
service treatment records) and left knee.  

The medical evidence of record also clearly establishes that the 
Veteran has current disabilities involving his back and left 
knee, another criteria needed to support a claim for service-
connection.  His back disorder has been diagnosed as status post 
L4-5 laminectomy and microdiskectomy times three and lumbar 
spondylosis and degenerative disc disease at L4-5 and L5-S1 with 
bilateral foraminal stenosis; his left knee disorder has been 
diagnosed as osteoarthritis, chondromalacia patella, and left 
knee minimal laxity of the anterior cruciate ligament.  

Although, the Veteran has two of the necessary requirements of a 
claim for service connection, the third requirement, medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability, is lacking.  

In regards to the Veteran's back disability, the only medical 
opinion of record is against the claim.  More specifically, after 
reviewing the Veteran's claims folder, the August 2009 VA 
examiner found that it was less likely than not that the 
Veteran's present back condition is the direct and proximate 
result of any incident or occurrence in the military.  In support 
of this conclusion, the examiner noted that he could find no 
documentation of chronicity or continuity of symptomatology over 
the years and in the absence of such documentation, to opine 
otherwise would be resorting to mere speculation.  The Board 
again reiterates that the Veteran has only reported periodic back 
symptomatology, not continuous, since his discharge from service, 
such that it finds the conclusion reached by the August 2009 VA 
examiner to be probative.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file and 
the thoroughness and detail of the opinion).  In the absence of 
any medical evidence establishing a link between the Veteran's 
current back disorder and service, service connection is not 
warranted and the claim must be denied.  Moreover, the Board 
notes that the Veteran underwent orthopedic examinations on 
several occasions following his separation from service, and at 
no time did he mention any symptoms or problems associated with 
his back.  There is insufficient evidence of a continuity of 
symptomatology.

In regards to the Veteran's left knee disability, there are two 
opinions of record.  The first is that provided in August 2002 by 
Dr. Barrett, who reported that the Veteran's current condition, 
which was multiple loose bodies in his knee, was definitely 
related to his injury in 1983 while in service.  Dr. Barrett, 
however, did not provide a rationale for this opinion.  
Therefore, the Board affords it no probative value.  See id.  The 
second opinion is that of the January 2005 VA examiner, who found 
that he was unable to resolve the issue of etiology without 
resorting to mere conjecture and speculation.  This is not 
considered an opinion against the claim; rather the VA examiner 
is stating that an opinion cannot be rendered.  The VA examiner 
provided rationale for this statement, explaining that he was 
unable to resolve the issue of etiology without resorting to mere 
conjecture and speculation in light of the two contradictory 
reports by the orthopedic surgeon.  The examiner also noted that 
there was no mention of acute injury in reading the orthopedist's 
report in 1996, but rather gradual changes as occurred over time 
which would indicate that the problem occurred over several 
years.  The examiner also noted that arthritis was probably 
already apparent then.  

The Board finds that an additional examination and opinion are 
not warranted.  While the Veteran has indicated that he suffered 
from continuity of knee symptomatology since service, the Board 
finds him not to be credible in this regard.  The Veteran has 
undergone orthopedic evaluation on several occasions since his 
separation from service, including in January 1986 and September 
1989, when he made no mention of any problems or symptoms 
associated with his left knee.  The first post-service medical 
evidence of record showing treatment for his left knee is dated 
in July 1996.  At that time it was noted that he twisted his knee 
when walking up an incline on wet grass in April 1996.  He 
specifically denied any knee problems in the past.  The Board 
finds this statement made in conjunction with seeking treatment 
for his knee in 1996 to be credible.  The Board finds more 
reliability to the Veteran's statements made prior to when an 
interest in the outcome of his claim for compensation benefits 
arose.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a 
pecuniary interest may affect the credibility of a claimant's 
testimony).   

In the absence of any probative medical evidence or credible lay 
evidence establishing a link between the Veteran's current left 
knee disorder and service, service connection is not warranted 
and this claim must also be denied.  

As the preponderance of the evidence is against the claims, the 
benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2009).


II.	Effective date

The Veteran filed a claim to establish entitlement to service 
connection for PTSD and alcoholism that was received at the RO in 
November 1985.  This claim was denied in an August 1986 rating 
decision.  The Veteran appealed this rating decision to the 
Board.  In an August 1988 decision, the Board denied service 
connection for an acquired psychiatric disorder, to include PTSD 
with alcoholism.  This decision became final.  See 38 U.S.C.A. 
§ 4004(b); 38 C.F.R. § 19.104 (1988).  

The Veteran filed a claim to reopen that was received by the RO 
on December 4, 2002.  In an April 2003 rating decision, the RO 
granted service connection for PTSD and assigned a 50 percent 
evaluation effective December 4, 2002, the date on which the 
Veteran's claim to reopen had been received.  

The Veteran essentially argues that the effective date for the 
grant of service connection for PTSD should go back to the date 
he originally filed his claim in 1985 because the evidence that 
was used to deny his claim in 1986 was very similar to that used 
to grant his claim in 2002, and because he had an Axis I 
diagnosis of PTSD as early as 1986.  His representative has also 
asserted that CUE was committed in the August 1986 rating 
decision because the Veteran had been diagnosed with PTSD by 
several psychiatrists in 1986, but one medical examiner 
misapplied or ignored the criteria used to establish PTSD when he 
concluded that the Veteran did not have PTSD.  The Veteran's 
representative also asserts that this medical examiner was biased 
against the Veteran.  See May 2003 letter to Senator Cochran; VA 
Forms 21-4138 dated April 2003 and June 2003; April 2005 VA Form 
646; April 2009 and January 2010 hearing transcripts.  

Generally, the effective date of an award of service connection 
is the date the claim was received or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400 (2009).  The same is true for an award based on a claim 
reopened after final adjudication, as VA laws and regulations 
stipulate that the effective date of such an award shall be fixed 
in accordance with the facts found, but shall not be earlier than 
the date the claim was received, or the date entitlement arose, 
whichever is later.  See id.; 38 C.F.R. §3.400(r) (2009).

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed in 
the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) (West 
2002); 38 C.F.R. § 3.151(a) (2009).  An informal claim may be any 
communication or action, indicating an intent to apply for one or 
more benefits under VA law.  See Thomas v. Principi, 16 Vet. App. 
197 (2002); see also 38 C.F.R. §§ 3.1(p), 3.155(a) (2009).  An 
informal claim must be written, see Rodriguez v. West, 189 F. 3d. 
1351 (Fed. Cir. 1999), and it must identify the benefit being 
sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  

In some cases, a report of examination or hospitalization may be 
accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b) 
(2009).  The date of a VA medical record will be accepted as the 
date of receipt of a claim when such record relates to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year from 
the date of such record.  38 C.F.R. § 3.157(b).

Under 38 C.F.R. § 3.105(a), a prior final decision can be 
reversed or amended where evidence establishes "clear and 
unmistakable error."  For CUE to exist: (1) "[e]ither the 
correct facts, as they were known at that time, were not before 
the adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated), or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied," (2) the error must be "undebatable" and the sort 
"which, had it not been made, would have manifestly changed the 
outcome at the time it was made," and (3) a determination that 
there was CUE must be based on the record and law that existed at 
the time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992)).

When the Board affirms a decision of an RO, the RO determination 
"is subsumed by the final appellate decision" pursuant to 38 
C.F.R. § 20.1104.  The effect of subsuming is that, as a matter 
of law, no claim of CUE can exist with respect to that RO 
decision.  See 38 C.F.R. § 20.1104; Dittrich v. West, 163 F.3d 
1349 (Fed. Cir. 1998); Donovan v. West, 158 F. 3d 1377 (Fed. Cir. 
1998); Chisem v. Gober, 10 Vet. App. 526, 528 (1997).  Applying 
this law to the facts of this case, the August 1986 rating 
decision is clearly subsumed by the August 1988 Board decision.  
Therefore, no claim of CUE can exist with respect to the August 
1986 rating decision.

The Board now returns to the issue of whether there is any 
evidence to support the assignment of an effective date earlier 
than December 4, 2002 for the grant of service connection for 
PTSD.  The Board acknowledges the arguments set forth by the 
Veteran and is sympathetic to his contentions.  Under the law, 
however, the effective date for a grant of service connection 
following a final prior disallowance is the date of receipt of 
the application to reopen, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(q)(1)(ii) (2009).  As such, the RO assigned the earliest 
possible effective date for its grant of the reopened claim, 
which based on the procedural history as outlined in detail above 
was determined to be December 4, 2002.  See Leonard v. Nicholson, 
405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 
(Fed. Cir. 2003).  

It has been determined that the Veteran's PTSD is the result of 
stressful circumstances he experienced during active service.  As 
such, service connection was established.  It does not follow, 
however, that just because service connection is warranted, the 
effective date of a grant of service connection should be during 
the time frame in which the incident that formed the basis of the 
grant occurred, the day following service, or the date the 
Veteran filed his original claim, since doing so would render 
meaningless many of the provisions of 38 U.S.C.A. § 5110 and 
38 C.F.R. § 3.400.  Indeed, in Sears, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
pursuant to 38 C.F.R. § 3.400(q)(1)(ii), which it declared was a 
valid gap-filling regulation, there was no conflict between 
38 U.S.C.A. §§ 5108 and 5110, and thus the earliest possible 
effective date of service connection for a reopened claim was the 
date the reopened claim was received.  Id. at 1332.  Thus, under 
the law, there is no basis to assign an earlier effective date 
for service connection for PTSD.  

Moreover, there is no indication that the Veteran submitted a 
claim to reopen between the August 30, 1988 Board decision that 
affirmed the RO's denial of his claim and the RO's receipt of the 
December 4, 2002 claim to reopen.  See 38 C.F.R. §§ 3.151, 3.155 
(2009).  Although several pieces of correspondence were received 
from the Veteran during this time period, none of the 
correspondence indicated an intent to apply for service 
connection for PTSD, and the Veteran does not contend otherwise.  
The Board acknowledges the presence of VA treatment records dated 
as early as September 2002 showing treatment for PTSD, however, 
the application of 38 C.F.R. § 3.157(b) is not warranted in this 
case, as such regulation applies only to a distinct group of 
claims where service connection has already been established.  
See Lalonde v. West, 12 Vet. App. 377, 382 (1999) (because 
appellant had not been granted service connection for his anxiety 
disorder, the mere receipt of medical records could not be 
construed as informal claim) citing 38 C.F.R. § 3.157; Brannon v. 
West, 12 Vet. App. 32, 35 (1998).  Accordingly, the claim for 
entitlement to an effective date prior to December 4, 2002 for 
service connection for PTSD is denied.




III.	Increased rating

Disability evaluations are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2009).  Separate rating codes identify various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context of 
the whole recorded history, including service medical records.  
See generally 38 C.F.R. §§ 4.1, 4.2 (2009).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  

When service connection has been in effect for many years, the 
primary concern for the Board is the current level of disability.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant 
temporal focus for adjudicating an increased rating claim is on 
the evidence establishing the state of the disability from the 
time period one year before the claim was filed until a final 
decision is issued.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Thus, staged ratings may be assigned if the severity of the 
disability changes during the relevant rating period.  

As noted above, service connection was established for PTSD with 
a 50 percent evaluation pursuant to 38 C.F.R. § 4.130, DC 9411, 
effective December 4, 2002.  See April 2003 rating decision.  The 
Veteran filed a claim for increased rating that was received in 
June 2005.  See VA Form 21-4138.  

The Veteran contends that he is entitled to a rating in excess of 
50 percent for PTSD because the severity of his disability 
reached the point that he requested a medical retirement from his 
job at VA.  He asserts the medical retirement was approved and he 
was medically retired, with PTSD as the cause, on August 19, 
2005.  The Veteran also asserts that he was approved for 
disability benefits from the Social Security Administration (SSA) 
effective November 13, 2005.  He has reported increased problems 
with PTSD, to include stress as a result of his loss of income; 
unsuccessful attempts to work; distrust of people; low tolerance; 
dislike of crowds; intrusive thoughts; obsessive routines that 
interfere with his ability to function (counting things); 
unprovoked irritability; isolation; strained relations; trouble 
sleeping; and nightmares.  The Veteran has also reported 
attending weekly individual counseling and monthly group 
counseling.  See statements in support of claim dated January 
2006 and June 2008; January 2007 notice of disagreement (NOD); 
December 2008 VA Form 9; April 2009 and January 2010 hearing 
transcripts.  

In a June 2008 statement, the Veteran's wife reported that she 
and the Veteran had been married for 39 years, that he is in both 
emotional and physical pain, and that his PTSD affects their 
marriage.  More specifically, she asserts that she and the 
Veteran lead separate lives such that she has her friends, 
interests and things she goes to and does and the Veteran does 
not.  She reports that she and the Veteran do not do anything 
together, do not have friends or family over, do no go out to eat 
or to the movies, and have no friends in common.  In fact, she 
asserts that the Veteran has no friends, only acquaintances.  The 
Veteran's wife reported that his PTSD had gotten worse over the 
past three years and indicates that it affects his ability to 
work.  She indicates that he has detached himself from her, goes 
out of the way not to touch her, that they have no sex life, and 
that he could not work full time again because of the stress and 
the amount of pain medication he has to take.  

Pursuant to the General Rating Formula for Mental Disorders, a 50 
percent evaluation is warranted for PTSD when there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment, impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  38 
C.F.R. § 4.130, DC 9411 (2009).

A 70 percent evaluation contemplates occupational and social 
impairment with deficiencies in most areas such as work, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activity; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
and inability to establish and maintain effective relationships.  
Id.  

Lastly, a 100 percent evaluation is warranted where there is 
total occupational and social impairment, due to symptoms such 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; memory loss for names of close relatives, own 
occupation or name.  Id.

The symptoms recited in the criteria in the rating schedule for 
evaluating mental disorders are "not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of the symptoms, or their effects, that would justify 
a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  In adjudicating a claim for an increased rating, the 
adjudicator must consider all symptoms of a claimant's service-
connected mental condition that affect the level of occupational 
or social impairment.  Id. at 443.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the Veteran's capacity for 
adjustment during periods of remission.  38 C.F.R. § 4.126(a).  
The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of the 
level of disability at the moment of the examination.  Id.  When 
evaluating the level of disability from a mental disorder, the 
rating agency will consider the extent of social impairment, but 
shall not assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

The evidence in this case regarding the Veteran's PTSD consists 
of VA treatment records and several VA C&P examination reports.  

The Veteran was seen for individual therapy with a social worker 
on July 7, 2004, at which time he reported continuing re-
experiencing symptoms in the form of daily intrusive thoughts and 
nightmares two to three times per month.  The Veteran indicated 
that he felt he was sleeping better with medications.  He avoided 
Iraq news so as to avoid triggers to his own traumas.  See 
individual treatment note.  

On July 20, 2004, the Veteran was seen as a walk in after 
watching a History Channel program on the Tet Offensive in 
Vietnam, during which he thought he saw himself.  The Veteran 
denied suicidal or homicidal ideation or problems with 
prescriptions other than he seemed to be having increasing re-
experiencing symptoms since viewing the program on television.  
Id.  

In November 2004, the Veteran reported that he continued to be 
under stress both at work and at home.  He indicated that his 
wife of 36 years was having increasing medical problems 
(depression, fibromyalgia, seizures) to that point that she was 
unable to perform activities of daily living consistently and 
resented the Veteran ever leaving her to go anywhere except to 
work and the grocery store.  In addition, when the Veteran was 
able to sleep, he often sinks into dreams about his stressor 
events.  Id.  

On May 13, 2005, the Veteran reported increasing symptoms of PTSD 
secondary to increased job stressors and some of the Iraq 
bombings triggering intrusive thoughts about the 1983 bombings in 
Beirut.  He was also having increased nightmares about specific 
scenes in Beirut as well as Vietnam.  The Veteran denied suicidal 
or homicidal ideation.  Id.  

On May 20, 2005, general conversation continued to reflect re-
experiencing symptoms and problem coping at work.  It was noted 
that he would gradually work up to a higher dosage of medication 
in an attempt to sleep without nightmares awakening him and his 
wife.  The Veteran noted that he would consider group therapy and 
a residential program.  He denied suicidal or homicidal ideation.  
Id.  

On June 8, 2005, the Veteran reported that he continued to have 
re-experiencing problems related to Vietnam and Beirut in the 
form of intrusive thoughts and nightmares as his job pressures 
seemed to increase.  His wife continued to be chronically 
depressed and non-functional, his daughter had medical problems, 
and his finances associated with his wife's numerous expensive 
prescriptions were noted.  On June 15, 2005, the Veteran reported 
some dysphoria but denied homicidal or suicidal thoughts.  On 
June 22, 2005, he reported continuing to be stressed out due to 
his job situation (now relieved of Deputy Chief of Police duties 
and assigned to basement office), which seemed to be exasperating 
his PTSD re-experiencing symptoms.  The Veteran indicated that he 
was considering a residential trauma processing treatment 
program.  He denied suicidal or homicidal ideation.  It was noted 
that his wife remained depressed and very dependent upon the 
Veteran for all her needs.  Id.  

On July 14, 2005, the Veteran reported that he had been moved to 
a different building at work and felt less pressured over there 
and was not seeing regular employees who thought of him as 
Assistant Police Chief.  He continued to have re-experiencing 
symptoms in the form of daily intrusive thoughts usually 
triggered by something on the news about the London subway 
bombing.  Dreams were mainly about removal of dead marines.  
Family pressures were resolving and his wife's depression was 
improving.  The Veteran admitted to improving sleep for all but 
nightmares.  On July 19, 2005, it was noted that general 
conversation reflected less anxiety involving both work and 
family.  The Veteran indicated that he was still having 
nightmares but not as frequently and was resting better.  He 
denied suicidal or homicidal ideation.  On July 27, 2005, the 
Veteran reported little change in adjustment since last week and 
continued problems in sleeping and re-experiencing symptoms.  In 
regards to work, he indicated that he missed being needed as he 
was as Assistant Police Chief and felt as thought he failed and 
was no longer useful except to his family.  He denied suicidal or 
homicidal ideation.  Id.  

On August 3, 2005, the Veteran reported a severe nightmare the 
night prior after watching news regarding Marines killed in Iraq.  
On August 10, 2005, general conversation was noted to reflect 
more positive emotional adjustment with a change in job.  The 
Veteran indicated that he was having fewer dreams and was 
avoiding all news.  His wife was staying busy and seemed less 
depressed.  He denied suicidal or homicidal ideation but 
continued to view his removal from police services very hard.  On 
August 16, 2005, the Veteran reported that he continued to have 
re-experiencing symptoms related to specific traumas in Beirut 
and Vietnam.  It was noted that the Veteran would be placed in a 
trauma group in September.  The Veteran denied suicidal and 
homicidal ideation and reported that he was sleeping better but 
still having about one to two nightmares per week.  Id.  

The Veteran underwent a VA review examination for PTSD on August 
18, 2005, at which time he reported being employed as Deputy 
Chief of Police at the VA in Jackson.  The examiner reported 
reviewing the claims folder and interviewing him.  It was noted 
that the Veteran was fully cooperative with the examination 
giving a self report without indications of exaggeration or 
falsification.  In pertinent part, the Veteran reported going for 
weekly treatment for his PTSD and often consulted with counselors 
during the week when he has episodes of high emotional 
disturbance.  His medication had been increased over the last six 
months and included Vistaril, Olanzapine, Trazodone and Pamelor.  
In spite of the sleep medication, sleep remained disturbed.  

The Veteran confirmed that he was considering inpatient treatment 
for PTSD, but was hesitant because of his employment in police 
work and the stigma associated with mental illness.  The Veteran 
also reported that his treating physician continued to tell him 
that he had to get out of work, but the Veteran indicated that he 
had not made a decision.  He was fully aware of the high stress 
that he felt at work, which began when he had a new chief, and 
that he showed irritability and impatience regarding the police 
officers under his supervision as assistant chief.  Stress was 
reported as high both at work and in his family.  There was much 
concern that his daughter might have a very serious illness with 
poor prognosis, but no definite diagnosed had been reached and 
the feared one had been ruled out.  The Veteran's wife was 
totally disabled and he reported that he had attempted to share 
his work problems with her, but this caused her to go into an 
episode of suicidal rumination, such that he needed to shelter 
her from any stress he felt.  

Regarding symptoms and impairments, the Veteran referred to 
feelings that someone was always watching him trying to get 
something on him.  He indicated that he trusted few people and 
even those he trusted had only limited trust.  He described 
fairly frequent, perhaps weekly, episodes in which he felt 
overwhelmed and needed to get up and walk out of the situation 
that he was in.  The Veteran indicated that these spells occurred 
for no reason.  He reported an episode of several days or more of 
high disturbance because of seeing scenes on television regarding 
the Tet Offensive in 1968.  Also, he referred to anniversary 
reactions of traumatic stress that occur around April 18th and 
October 22nd.  The Veteran reported that he attempted to stay 
busy to control intrusive thoughts, that he did not sleep a full 
night and had not slept a full night for more than the last year, 
even with medication, that he regularly wakes up between one and 
four in the morning with a startle, and that he had nightmares 
with high levels of fear, some of which are related directly to 
combat.  He denied having outbursts of anger but showed a high 
level or irritability during the examination.  

The Veteran reported that he had worked in his present law 
enforcement position for four years.  He worked under high stress 
but had not found his work unsatisfactory.  At home, his major 
responsibility was housework as he tried to shelter his wife from 
stress.  The Veteran indicated that he found relief and 
consolation in being with his two dogs in the yard.  His social 
life included fishing weekly with a group of Veterans and 
attending AA regularly each week.  The Veteran reported 20 years 
of sobriety.

Mental status examination revealed that the Veteran was very 
carefully dressed and groomed.  Psychomotor activity showed some 
tense posturing, but was within more or less normal limits.  The 
Veteran was alert with a clear sensorium, fully oriented and 
rational.  Speech was relevant, well-focused and fluent; mood was 
anxious and irritable; affect was moderately constricted, but 
showed a fair range; memory and concentration were good with the 
exception possibly in the frequent nervous spells; insight was 
good; and judgment was functional.  The Veteran denied any 
suicidal thoughts or any crying spells, but the examiner noted 
that he was episodically much preoccupied with traumatic 
memories.  The examiner also reported that the examination 
revealed severe sleep disturbance, intrusive thoughts that 
disrupt the Veteran's ability to continue adaptive behavior and 
nervous spells in which he felt he must get away.  Axis I 
diagnoses of chronic PTSD and alcohol abuse in 20 year remission 
were made.  A Global Assessment of Functioning (GAF) score of 48 
was assigned, which the examiner noted was based on serious 
symptoms and impairments of PTSD.  The Veteran was found 
competent to manage his finances.  

On August 24, 2005, the Veteran reported that he was getting into 
a better routine of not coming to work but continued to have much 
ambivalence concerning his former position as Assistant Chief of 
the VAMC police.  He admitted to continued daily intrusive 
thoughts and two nightmares since his last visit but was pleased 
to advise the social worker that he had slept six hours straight 
the night before.  He was not watching any news at all so as to 
avoid the Iraq bombings.  The Veteran was very positive about his 
C&P examination.  He denied suicidal or homicidal ideation.  See 
individual treatment note.  

On September 7, 2005, the Veteran reported significant damage to 
his house as a result of Hurricane Katrina, and the stresses of 
the hurricane seemed to have activated old traumas from service.  
He admitted to increased problems sleeping with awakening several 
times usually during nightmares.  He was disappointed that the 
residential program would have to be postponed as the VAMC was 
taking other VA patients displaced by the hurricane.  It was also 
noted that his first group meeting was postponed until the 
following month as a result of the hurricane.  The Veteran denied 
suicidal or homicidal ideation.  On September 14, 2005, the 
Veteran indicated that he was still having problems with 
nightmares.  General conversation continued to reflect marginal 
emotional adjustment at best and the Veteran continued to have 
daily re-experiencing symptoms in the form of intrusive thoughts 
often triggered by news from Iraq and even some scenes from the 
devastation from Hurricane Katrina.  He denied suicidal or 
homicidal ideation.  On September 21, 2005, the Veteran continued 
to have daily intrusive thoughts and nightmares two to three 
times per week, although he indicated he was sleeping better.  He 
indicated that his family was stable and denied suicidal or 
homicidal ideation.  On September 27, 2005, the Veteran 
complained of problems getting to sleep, staying asleep for more 
than one to two hours, and awakening with traumatic dreams early 
in the morning shortly after he had gotten into a deep sleep.  
General conversation reflected some symptoms of depression, which 
he denied.  Id.  

The Veteran began group therapy in October 2005.  An October 2005 
individual treatment note reports that general conversation 
reflected some improvement in adjustment, especially the fact 
that he was sleeping better.  He admitted that he was under much 
less stress now that he was away from the VAMC stresses that he 
had little control or influence over.  The Veteran continued to 
express interest in a residential program and ways to get some 
enjoyment out of living in retirement, such as fishing and other 
activities he formerly enjoyed, were discussed.  He denied 
suicidal or homicidal ideation.  

In December 2005, general conversation reflected continued re-
experiencing in the form of daily intrusive thoughts and 
nightmares two to three times per week.  The Veteran complained 
that he was unable to get his retirement finalized, which 
irritated him.  See individual treatment note.  

In January 2006, the Veteran reported increased nightmares, 
awakening with night terrors, and difficulty going to sleep.  He 
also reported having financial problems since retirement was cut.  
He denied suicidal or homicidal ideation.  In February 2006, the 
Veteran reported that he did not feel he could participate in the 
residential program set to begin that month due to his wife's 
depression and dependence on him.  Id.  

In March 2006, the Veteran discussed current stressors, to 
include overpayment of retirement, bankruptcy, finances and 
retirement issues, and reported that sleep was disturbed.  Id.  
The following month, the examiner noted that affect and mood were 
anxious but there were no homicidal or suicidal thoughts.  
Bankruptcy was pending and the Veteran maintained a fair level of 
interests.  The Veteran reported that he woke up early in the 
morning and that nightmares continued.  See April 2006 individual 
treatment note.  In May 2006, the Veteran discussed family 
concerns, indicated that he was helping with his grandson, that 
he had a bankruptcy hearing the following month, and that he 
remained sober.  Sleep remained disturbed with nightmares but he 
denied suicidal thoughts.  See individual treatment note.  
Continued terminal insomnia was noted in July 2006 and the 
Veteran's affect and mood were anxious.  Nightmares continued but 
he denied suicidal thoughts and indicated that his marriage was 
stable.  Id.  

An August 2006 mental health note reports that the Veteran was a 
drop in and wanted to be seen immediately.  He reported that he 
was to start orientation for a security job today but after 
thinking of the interview he had had and the rules of the 
company, to include carrying an unloaded gun, he felt vulnerable 
and fearful because it reminded him of Beirut and not having a 
weapon.  He was distraught and stated that he had tried to stay 
away from the news but it (Beirut) was on all the news reports.  
The Veteran indicated that he saw an aerial view and that he was 
able to identify where he had been during the terrorist explosion 
while he was stationed there.  He had anxiety and difficulty 
sleeping secondary to this recent occurrence.  The Veteran was 
allowed time to ventilate and was provided support.  He appeared 
less anxious when he left.  

In September 2006, the Veteran was noted to have anxious affect 
and mood.  He reported working a part-time job, which was 
helping.  Sleep remained disturbed and he was watching less 
television, which had helped.  It was reported that the Veteran 
was estranged from his son-in-law.  See individual treatment 
note.  In November 2006, the Veteran discussed stress at his 
part-time job and indicated that he was having problems trying to 
deal with fellow employees' attitudes toward work (related to 
authority issues).  Mood remained dysphoric but there were no 
active suicidal thoughts.  Id.  In December 2006, the Veteran's 
mood was mildly dysphoric and he reported ongoing difficulty with 
his son-in-law, continued nightmares and frequent awakenings.  It 
was noted that he was attending his regular group.  Id.  

In January 2007, it was noted that the Veteran was doing fair.  
He had attempted to work again but had to quit after two days.  
It was also reported that he had gotten caught off guard at work 
and threw a man down to the ground who had startled him.  Sleep 
remained disturbed with nightmares.  Affect and mood were anxious 
but the Veteran denied suicidal thoughts.  He still had no 
ongoing communication with his son-in-law.  Id.  The Veteran 
reported that his mood was better in April 2007.  He had turned 
down an invitation to go to his daughter's for his birthday, but 
she and his granddaughter had visited him the next day.  He was 
coping better with that relationship but was still awakening 
several times a night and had occasional nightmares.  The Veteran 
noted that he had been more active on the outside, which was 
helping.  His wife had been a little more ill.  Id.  In May 2007, 
the Veteran reported that he was still waking up early in the 
morning with occasional nightmares.  There was a traveling wall 
in town but he did not plan to go.  He was hearing from his 
daughter, but was not communicating directly with his son-in-law.  
His level of interests was noted to be fair to good.  Id.  In 
June 2007, the Veteran reported chronic insomnia with nightmares 
and indicated that he awakened early.  He reported discussing 
concerns with his wife and indicated that he was still seeing his 
daughter and granddaughter.  Affect and mood were anxious but he 
denied suicidal thoughts and was trying to stay active.  Id.  The 
Veteran's mood and affect remained anxious in August 2007 and he 
indicated that he continued to wake up early with nightmares.  It 
was noted that he was coming up on 21 years of sobriety, that he 
had a fair level of interests but was limited by weather, and 
that he had occasional contact with his daughter.  Id.  In 
September 2007, the Veteran's affect and mood were anxious and 
sleep remained disturbed with continuing nightmares.  The same 
findings were noted in October 2007, at which time it was also 
noted that his son-in-law had been in touch with him, that he was 
attending AA, and that he was working part-time.  Id.  The 
Veteran subsequently reported that his family got together on 
Thanksgiving, that his level of interest was good, but that his 
sleep had been disturbed.  See December 2007 individual treatment 
note.  

The Veteran's mood and affect remained anxious in January 2008, 
at which time he was also noted to be dysphoric.  Interpersonal 
issues were discussed, his wife was doing better, he had 
significant initial insomnia, and he was working part-time.  The 
Veteran was also attending his meetings, had a fair level of 
interest, and planned to increase activities.  See individual 
treatment note.  In March 2008, the Veteran's affect and mood 
were anxious, he had problems with terminal insomnia, had a fair 
level of interests, and felt he was reasonably stable except for 
insomnia.  Id.  In April 2008, his mood had been fairly stable, 
nightmares had been under some control, his level of interest was 
reported as fair, sleep was still chronically disturbed, and it 
was noted that the Veteran was still doing some part-time work.  
Id.  In June 2008, the Veteran reported recent difficulty with 
interpersonal issues, that he tried to keep busy with chores, and 
that he had chronic insomnia, but he denied homicidal or suicidal 
thoughts.  Id.  

An August 2008 individual treatment note reveals that the Veteran 
reported his mood was ok.  He denied suicidal or homicidal 
ideation but continued to have problems with sleep, averaging 
about five to six hours a night even if he takes two tablets of 
Trazodone.  He reported that until beginning a different 
medication five days prior, he was having nightmares four to five 
times a week.  He indicated that at that time, he was only having 
vivid dreams, no nightmares.  The Veteran denied suicidal or 
homicidal ideations and reported having flashbacks when it gets 
close to his anniversary reaction of fellow soldiers killed in 
Beirut in October.  Otherwise, he denies flashbacks or 
hallucinations.  Mental status examination revealed that he was 
fairly groomed and cooperative and alert and oriented with 
regular speech, ok mood, congruent affect without lability, 
linear thought processes, and no delusions.  An Axis I diagnosis 
of chronic PTSD was made and a GAF score of 55 was assigned.  

The Veteran underwent another C&P review examination for PTSD in 
September 2008, at which time his claims folder and progress 
notes were reviewed.  The Veteran presented unaccompanied for the 
appointment and drove himself in.  He was well groomed and 
appropriately dressed.  The Veteran expressed an understanding in 
the purpose of the evaluation and was fairly cooperative during 
the evaluation.  He appeared to be a fairly reliable historian.  
In pertinent part, and as part of his current psychiatric 
complaints, the Veteran reported that his biggest problem was his 
inability to develop trust.  He indicated that he had been 
married to his wife for 40 years and still did not trust her.  He 
stated that his wife is aware of his feelings and that they have 
discussed it several times.  The Veteran continued to be socially 
restricted and stated that he had acquaintances, but no friends.  
He reported that he did not communicate well with people, had a 
low tolerance level, and was easily aggravated and irritable, 
especially in argumentative situations.  The Veteran denied ever 
being violent or physically aggressive.  

The Veteran reported sleeping six to seven hours per day, going 
to bed at 9pm and waking up between 3:30 and 4am.  He took 
Trazodone to help him sleep and reported that without it, he 
would have more trouble sleeping.  The Veteran reported dreams 
that occurred regularly, two to three times per week, and stated 
that their intensity had decreased such that they were not as 
violent as before.  He indicated, however, that he still woke up 
from these dreams with a start and usually jumps up from the 
dreams.  When he wakes up in the middle of the night, he feels 
like something is in the house and stated that he would get up 
and look around and make sure all the doors and windows are 
locked.  

The Veteran reported that he had a hard time interacting with 
people.  He stated that he could not tolerate "idiots" and that 
people got on his nerves with their conversation.  He got very 
upset with the way people treat each other and how they talk down 
about other people.  He stated that arguments and loud talking 
make him nervous and it becomes intolerable for him.  The Veteran 
stated that he tried to stay by himself because he could not 
stand crowds, since there is too much activity going on and it 
becomes unbearable.  He stated that sometimes when he goes to get 
groceries and there is a long line in front of him, he will be 
unable to stand and wait and will just leave.  The Veteran 
indicated that he tries to get to all of his appointments early 
and likes to get out as soon as his appointment is finished.  He 
stated that if he has to sit in the waiting area for his 
appointment and the appointment is late, he becomes impatient and 
leaves.  

When asked about his mood, the Veteran stated that he tried to be 
happy but sometimes it was impossible.  He reported a fair 
appetite, decreased energy, some fatigue, fair 
attention/concentration, and "okay" memory.  The Veteran denied 
crying spells and any recent or past history of suicidal or 
homicidal ideations, but stated that thoughts of dying have 
crossed his mind in the past.  He described no history of 
aggressive/violent behavior and denied any significant anxiety 
symptoms or panic attacks and psychotic symptoms involving active 
auditory or visual hallucinations.  The Veteran stated that 
sometimes he experiences bouts of paranoia about certain things, 
that he sometimes feels like he is being talked about, and 
sometimes feels like people are judging him.  He also reported 
that he has guilt about his actions during service.  

The examiner reported that the Veteran's social functioning 
seemed unchanged since his last examination.  He is isolated and 
withdrawn, has limited social interaction, and describes few 
acquaintances but no friends.  It was noted that he had a group 
of Veterans that he knew from AA meetings and that there are five 
or six of them who meet once a week to have coffee and talk.  He 
stated that this was his only social outing.  The Veteran 
indicated that he usually stays by himself and does things to 
keep him busy such as spending time on the computer, going 
fishing and working in the yard.  He also had a German shepherd 
with whom he enjoyed playing.  The Veteran also reported that he 
enjoyed reading.  

On an industrial level, the Veteran was currently unemployed 
having retired in 2005.  He stated that his retirement was 
influenced by both his physical problems due to chronic back pain 
and his psychiatric symptoms.  He indicated that it had become 
hard and stressful for him to perform his duties because he was 
having increased difficulties interacting with people.  

The Veteran reported that he had been married for 40 years.  He 
had two children, a son and stepdaughter, and the Veteran 
reported that he was not close to them.  He reported his 
relationship with his wife as stable, indicating that he had no 
problems with her and that they got along well.  The Veteran did 
report family stressors and stated that they had issues with 
their children, namely the fact that they do not get along with 
their daughter-in-law or son-in-law, which results in not seeing 
their children regularly.  He stated that his son had two 
children who he and his wife do not see regularly.  The Veteran 
reported that this causes significant stress.  

The Veteran denied any significant history of violence or 
physically aggressive behavior, denied any significant history of 
suicidal attempts, and reported that he was independently and 
adequately able to take care of activities of daily living.  

Mental status examination revealed that the Veteran was well-
groomed, appropriately dressed, and fairly cooperative and 
appropriate during the interview.  Sensorium and communication 
were clear, speech revealed normal volume, rate and regular 
rhythm, eye contact was good, and psychomotor activity was within 
normal limits.  The Veteran reported as to mood that he tried to 
stay happy.  Affect was stable, appropriate and congruent to 
mood, the Veteran smile appropriately during the interview, 
thought content revealed no active suicidal or homicidal 
ideations and no paranoia or delusions, and perceptions revealed 
no active auditory or visual hallucinations.  The examiner noted 
vague paranoid ideations.  Thought processes were coherent, goal 
directed and logical, the Veteran was alert, awake and oriented 
times three, recent and past memory were grossly intact, 
intelligence was average, abstract thinking was fair, insight was 
limited, judgment was adequate for basic needs, cognitive 
functioning was grossly intact, and the Veteran was able to do 
serial sevens 5/5 and digit registration recalling 3/3 items at 
five minutes.

An Axis I diagnosis of chronic PTSD was made.  The Veteran's 
overall GAF score assigned was 60 and a GAF score due to PTSD of 
55 was assigned.  The examiner noted that it was his opinion that 
the Veteran has significantly limited ability to be meaningfully 
employed now as he got irritable and aggravated by people which 
would prevent meaningful employment.  The Veteran appeared to be 
otherwise psychiatrically stable with no other formal deficit in 
thought/cognitive abilities and may benefit from a limited 
employment in a situation that would involve minimal interaction 
with people in a highly structured and supervised environment.  
On a social level, his PTSD symptoms continue to have significant 
affect.  

A May 2009 mental health note reveals that the Veteran arrived on 
time for his appointment and was in his usual state of mind and 
health.  He was alert and oriented times four and in no acute 
distress.  The Veteran was casually dressed and well-groomed and 
he denied any suicidal or homicidal ideation as well as any 
auditory or visual hallucinations.  He was still with linear 
thought process and had no flight of ideas or looseness of 
associations.  The Veteran indicated that he was still having 
trouble with sleep but otherwise, reported all was status quo for 
him.  He also reported that his part time work was going nicely 
and that he was not having any trouble with anyone at work.  

The Veteran underwent a third C&P review examination for PTSD in 
August 2009, at which time his claims folder was reviewed.  He 
reported that he had been sober since August 1985 and was 
unemployed, which he found somewhat stressful.  The Veteran 
asserted that his PTSD was not as severe as it had been when he 
was working.  He stated that he found it difficult to be around 
people and therefore felt that he was not able to return to the 
workforce.  In regards to the Veteran's history since his last 
examination, it was noted in pertinent part that he was taking 
Trazodone at night to help him sleep, which had helped somewhat, 
but he continued to have problems staying asleep.  He experienced 
frequent nighttime awakenings and would not be able to fall 
asleep without the medication.  For the most part, the Veteran 
does not feel rested in the morning.  It was noted that the 
Veteran had significant irritability and easily becomes angry, 
has problems with concentration and is hypervigilant, struggles 
with occasional paranoia, has emotional numbing and states that 
he is almost immune to death, that he has had a sense of a 
foreshortened future since service, generally feel uncomfortable 
around people and preferred to be alone, had markedly diminished 
interest in participating in significant activities, felt 
detached and estranged from others, felt that he remembered many 
things that he experienced and witnessed very vividly but for 
some events, did not have an ability to recall an important 
aspect of the trauma, experienced intense psychological distress 
and physiological reactivity when exposed to internal or external 
cues that symbolize or resemble aspects of traumatic service 
events, has recurrent and distressing dreams of in-service 
events, and had an exaggerated startle response.  

The Veteran reported that he was seeing a counselor approximately 
once a month, that he had daily moderate to severe symptoms, and 
that there had been no significant remissions over the past five 
or more years.  Current treatment included Trazodone at night for 
sleep.  

The Veteran reported that he had been married to his wife for 
over 40 years and had a good relationship.  His relationship with 
his adult children was alright, but not great.  The Veteran 
enjoyed fishing and target shooting but no longer hunted.  He had 
no history of violence and reported that when he did have violent 
impulses, he would turn around and walk away.  There was no 
history of suicide attempts.  The Veteran was able to adequately 
maintain activities of daily living.  

Mental status examination revealed that the Veteran was casually 
dressed and appropriately groomed.  He was pleasant and 
cooperative and alert and oriented to person, place, date and 
situation.  He correctly identified the date and knew where he 
was.  The Veteran described his mood as okay and his affected was 
restricted.  At one point during the interview, he looked a 
little tearful.  The Veteran denied suicidal and homicidal 
ideation, but reported that he had experienced auditory 
hallucinations at times in the past, though he was not able to 
understand or make out what the voices were saying.  He also 
indicated that he struggled with paranoia.  The examiner noted 
that there was no overt evidence of psychosis and that the 
Veteran had good communication skills with appropriate speech.  
There was no tangentiality, circumstantiality, flight of ideas, 
or loosening of associations, and no psychomotor agitation or 
psychomotor slowing.  The Veteran maintained good eye contact.  
When asked to subtract three from 20 he correctly answered 17, 
his subsequent response for serial 3s was 17, 14, 11, 8, 5, 2, 
and he made no mistakes.  When asked to subtract 7 from 100 he 
correctly answered 93 and his subsequent response for serial 7s 
was 93, 86, 79, 72, 65, 58, 51, 44, 37, 30, 23, 16, 9 and 2.  The 
Veteran correctly spelled the word world forward and backwards, 
he had three out of three immediate object recall and three out 
of three delayed object recall.  The examiner reported good 
insight and judgment and indicated there was no evidence of any 
cognitive deficits.

An Axis I diagnosis of chronic PTSD was made and a GAF score of 
57 was assigned.  The examiner noted that this assigned score 
indicates moderate to severe impairment in social and industrial 
functioning.  His prognosis for stabilization and/or improvement 
was guarded.  

The Veteran was seen in September 2009.  He had no new complaints 
but reported that he was still waking up between 3:30 and 5:30am 
on a near daily basis, but nothing associated with this such as 
dreams, nightmares or outside noises.  The Veteran indicated that 
he was still attending AA but not as frequently.  It was noted 
that the Veteran had soured on group therapy in the past because 
the focus had shifted away from discussing traumas and that the 
residential program was out of the question due to the Veteran's 
work.  See mental health note.  

The evidence of record does not support the assignment of a 
rating in excess of 50 percent for PTSD.  The Board acknowledges 
the GAF scores assigned to the Veteran throughout the appeal 
period have ranged between 48 and 57.  Scores between 41 and 50 
represent serious symptoms or any serious impairment in social, 
occupational or school functioning and moderate symptoms, or 
moderate difficulty in social, occupational or school 
functioning.  Scores between 51 and 60 represent moderate 
symptoms or moderate difficulty in social, occupational or school 
functioning.  See Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, Washington, D.C., American Psychiatric 
Association (1994) (DSM-IV).  A GAF score generally reflects an 
examiner's finding as to the Veteran's functioning score on that 
day and, like an examiner's assessment of the severity of a 
condition, is not dispositive.  Rather, the GAF score must be 
considered in light of the actual symptoms of the Veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a) (2009).  

In this case, the subjective symptoms exhibited by the Veteran do 
include nightmares, intrusive memories/thoughts, dysphoria, 
impatience, paranoia, distrust, anxiety, constricted affect, 
nervous spells, sleep disturbance, insomnia, flashbacks, 
isolation, irritability, startle response, impairment of 
relationships, obsessional rituals that interfere with routine 
activities, inability to communicate well, hypervigilance, 
emotional numbing, impaired concentration, and occasional 
auditory hallucinations.  There is no evidence, however, of such 
symptoms as suicidal ideation; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, appropriately 
and effectively; neglect of personal appearance and hygiene; or 
an inability to establish and maintain effective relationships.  
In fact, the Veteran has consistently denied both suicidal and 
homicidal ideation, he has been able to continue caring not only 
for himself, but also for his wife, who has been physically and 
psychologically ill, and he has appeared appropriately groomed 
for mental health treatment and VA examination.  In addition, the 
Veteran has been able to coherently discuss the symptomatology 
associated with his PTSD, has been able to function 
independently, such as taking care of household chores so as to 
spare his wife from the work, and although occasionally anxious 
and unhappy, has not had panic attacks and has not been 
depressed.  

It is also important to note that the Veteran has maintained over 
20 years of sobriety, has been married for over 40 years and 
reports a stable relationship and getting along with his wife, 
and reports getting along with his children, though not their 
spouses such that he does not see his children or grandchildren 
often.  While the Board acknowledges the Veteran's strained 
relationship with his children, he nonetheless maintains a 
relationship with them, such that they gathered together as a 
family for Thanksgiving, his daughter and grand-daughter have 
visited him, and the Veteran even helped take care of his 
grandson in the past.  The Veteran has also been able to attend 
PTSD group counseling and AA, has reported meeting weekly with a 
group of Veterans whom he met at AA to talk over coffee, and has 
reported fishing with a group of Veterans on a weekly basis.  
While the Veteran may not have consistently participated in these 
social outlets throughout the course of the appeal, he has been 
able to maintain a somewhat active lifestyle outside of his home.  

For all these reasons, a rating in excess of 50 percent for PTSD 
is not warranted, as the evidence of record does not more nearly 
approximate the criteria for the next higher rating.  


IV.	Extraschedular consideration

The rating schedule represents, as far as is practicable, the 
average impairment of earning capacity.  Ratings will generally 
be based on average impairment.  38 C.F.R. § 3.321(a), (b) 
(2009).  To afford justice in exceptional situations, an 
extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the C&P Service to 
determine whether, to accord justice, the Veteran's disability 
picture requires the assignment of an extraschedular rating.

The Veteran's PTSD symptoms cause impairment in occupational and 
social functioning, but such impairment is contemplated by the 
rating criteria and the Board finds that the rating criteria 
reasonably describe the Veteran's disability.  Referral for 
consideration of an extraschedular rating is, therefore, not 
warranted.


V.	TDIU

Entitlement to TDIU requires the presence of impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  Consideration may be given to 
the Veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his age 
or to the impairment caused by nonservice-connected disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.19 (2009).  In reaching such a determination, the central 
inquiry is "whether the veteran's service-connected disabilities 
alone are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned 
where the schedular rating is less than total, when the person is 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one disability ratable at 
40 percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  See 38 C.F.R. § 
4.16(a).

The Veteran has met the percentage requirements set forth in 38 
C.F.R. § 4.16(a) for consideration of TDIU since June 3, 2005.  
In this regard, service connection is in place for the following 
disabilities: (1) PTSD, evaluated as 50 percent disabling; (2) 
status post resection right outer clavicle with hypertrophic bone 
spurs and impingement syndrome right shoulder, evaluated as 20 
percent disabling; (3) status post exploratory laparotomy with 
over-sewing of gastric ulcer and tender surgical scar, evaluated 
as 10 percent disabling; (4) tinnitus, evaluated as 10 percent 
disabling; (5) bilateral high frequency hearing loss, evaluated 
as 0 percent disabling (noncompensable); and (6) status post left 
varicocelectomy, evaluated as noncompensable.  The disabilities 
combine to 70 percent, effective from June 3, 2005.  As a result, 
the schedular requirements for the assignment of a TDIU are met 
as of that date.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 
3.341, 4.16.

The evidence in this case reveals that the Veteran worked in a 
full-time capacity until October 11, 2005.  See June 2006 VA Form 
21-4192.  He seeks entitlement to a TDIU based on his service-
connected PTSD and asserts that he last worked full-time doing 
police work at a VAMC on August 19, 2005.  The Veteran completed 
high school and two years of college and participated in law 
enforcement training on three separate occasions beginning in 
1969 and ending in 2002.  See December 2005 VA Form 21-8940.  

In a June 2004 letter, Dr. V. Liberto, the Medical Director at 
the Trauma Recovery Program, reported that the Veteran had been 
followed for PTSD since September 2002.  Dr. Liberto further 
reported that during the past six to eight months, the Veteran's 
symptoms had increased in spite of more frequent sessions and 
medication changes.  It was Dr. Liberto's opinion that the 
Veteran should be considered for medical retirement in view of 
increased symptoms the Veteran was experiencing from stressors 
both inside and outside of work.  

In a June 2005 letter, Dr. E.S. Rose, a staff neurologist at the 
VAMC in Jackson, reported that the Veteran had pain in the right 
hip and leg and partial foot drop and that physical examination 
had revealed sensory loss particularly over the right great toe 
and right partial foot drop.  It was Dr. Rose's opinion that 
these deficits certainly interfered with the Veteran's ability to 
walk and run and that the right partial foot drop was the most 
critical problem with respect to performance of his duties as a 
police officer, though pain could also interfere with 
performance.  The Board notes that service connection for these 
disabilities has not been established.  

An October 2005 Form SSA-4734-F4-SUP Mental Residual Functional 
Capacity Assessment reported that the Veteran could understand 
and remember simple instruction, concentrate and attend for two 
hour periods, and adapt at a fair level, but could not interact 
adequately in a work setting or complete a normal work week 
without excessive interruption from psychologically based 
symptoms.  

The Board notes that in several records dated after October 11, 
2005, the date on which the Veteran last worked in a full-time 
capacity, the Veteran reported part-time employment.  See e.g., 
mental health notes dated September 2006 (working part-time job 
and this is helping); November 2006 (discussed stress at his 
part-time job; having problems trying to deal with fellow 
employees' attitudes toward work (related to authority issues)); 
October 2007 (working part-time and discussed stress with this); 
January 2008 (working part-time); April 2008 (still doing some 
part time work); May 2009 (his part time work is going along 
nicely and he is not having any trouble with anyone at work); and 
September 2009 (the residential program is currently out of the 
question secondary to work).  In several other records, however, 
which are interspersed throughout the records in which he noted 
part time employment, the Veteran reported problems in getting a 
job.  See e.g., mental health notes dated August 2006 (Veteran 
reported that he was to start orientation for a security job that 
day but after thinking of the interview he had had and the rules 
of the company, to include carrying and unloaded gun, he felt 
vulnerable and fearful because it reminded him of Beirut and not 
having a weapon); and January 2007 (Veteran reported that he had 
attempted to work again but had to quit after two days).

During the September 2008 VA C&P spine examination, the Veteran 
reported that he retired in 2005 as Deputy Chief of Police at the 
VAMC and that he took an early retirement due to his low back 
pain and right leg weakness, which prevented him from performing 
the physical requirements of his job since he was limited with 
his walking and standing.  The Veteran indicated that he had not 
been gainfully employed since 2005 and that prior to his position 
at the VAMC, he was employed in law enforcement.  He also noted 
that his right shoulder pain did not affect his job performance.  
The examiner who conducted this examination reported that the 
Veteran's right shoulder and spine condition would not render him 
unemployable at a sedentary position.  His right shoulder 
condition would affect his ability to continuously work overhead 
and frequently lift objects weighing more than 25 pounds.  His 
spine condition would impact his ability to perform work which 
requires frequent walking, prolonged standing and continuous 
lifting of 25 pounds or greater.  The Board notes that service 
connection for a back disability has not been established.  

During a September 2008 VA C&P general medical examination, 
during which the claims folder was reviewed, the Veteran reported 
that he was retired, having left his position as deputy police 
chief at the Jackson VAMC in 2005.  It was the examiner's opinion 
that the Veteran's scar from gastrectomy, his status post over-
sewing for gastric ulcer, and his status post varicocelectomy do 
not prevent employability (physical or sedentary).  During a 
September 2008 VA C&P audio examination, the examiner reported 
that the Veteran's hearing loss would not preclude employment.  

During the September 2008 VA C&P review examination for PTSD, the 
examiner noted that the Veteran had been unemployed since 2005 
and that he had tried to go back to work since then but had not 
been able to continue because he gets stressed out interacting 
with people.  It was the examiner's opinion that the Veteran had 
significantly limited ability to be meaningfully employed now as 
he gets irritable and aggravated by people, which would prevent 
him from being meaningfully employed.  The examiner noted that 
the Veteran appeared to be otherwise psychiatrically stable with 
no other formal deficit in thought/cognitive abilities and may 
benefit from a limited employment in a situation that would 
involve minimal interaction with people in a highly structured 
and supervised environment.  

The Veteran underwent a VA C&P examination in October 2008 for 
evaluation of unemployability related to lumbar disc disease.  
Following history and examination, the Veteran was assessed with 
lumbar degenerative spine and disc disease with chronic right L5 
radiculopathy and weakness about the knee and ankle and pain 
sensation loss in the right foot.  The examiner stated that this 
would prevent occupations requiring extensive walking or 
laboring.  The Board again notes that service connection for a 
back disability has not been established.  

Although the Veteran meets the percentage requirements under 38 
C.F.R. § 4.16(a) for consideration of a TDIU, the objective 
medical evidence simply does not show that he is unable to secure 
or follow a substantially gainful occupation as a result of his 
service-connected disabilities.  Rather, the evidence of record 
indicates that although the Veteran has not been employed in a 
full-time capacity since October 11, 2005, he reported working in 
part-time jobs on several occasions between September 2006 and 
September 2009.  See VA treatment records.  In addition, while 
the Board acknowledges that the Veteran's current employment 
status is unclear, even assuming he is currently not employed in 
any capacity, there are several medical opinions against his 
claim for TDIU.  

In that regard, the September 2008 VA spine examiner determined 
that the Veteran's service-connected right shoulder disability 
would not render him unemployable at a sedentary position, though 
it would affect his ability to continuously work overhead and 
lift objects heavier than 25 pounds; the September 2008 general 
medical examiner determined that neither the Veteran's service 
connected status post exploratory laparotomy with over-sewing of 
gastric ulcer and tender surgical scar nor his service-connected 
status post left varicocelectomy would prevent physical or 
sedentary employability; and the September 2008 audio examiner 
determined that the Veteran's bilateral hearing loss would not 
preclude employment.  

In addition, while the examiner who conducted the September 2008 
review examination for PTSD found that the Veteran had 
significantly limited ability to be meaningfully employed, the 
examiner also noted that the Veteran appeared to be otherwise 
psychiatrically stable with no other formal deficit in 
thought/cognitive abilities.  The examiner went on to say that 
the Veteran might benefit from a limited employment in a 
situation that would involve minimal interaction with people in a 
highly structured and supervised environment.  In other words, 
this VA examiner determined that employment was not only feasible 
in certain circumstances, but also potentially beneficial.  

At this juncture, the Board notes that in his June 2004 letter, 
Dr. Liberto did not report that the Veteran was unable to secure 
or follow a substantially gainful occupation as a result of his 
service-connected PTSD, or that it was impossible for the Veteran 
to follow a substantially gainful occupation.  Rather, Dr. 
Liberto was reporting that the Veteran's service connected PTSD 
had increased symptomatology such that the Veteran should be 
considered for medical retirement.  

The Board also acknowledges that the Veteran is in receipt of 
benefits from the SSA in part due to anxiety related disorders 
(PTSD), and that an October 2005 Mental Residual Functional 
Capacity Assessment reported that the Veteran could not interact 
adequately in a work setting or complete a normal work week 
without excessive interruption from psychologically based 
symptoms.  See Form SSA-831-U3; Form SSA-4734-F4-SUP.  The Board 
is not bound, however, by the findings of disability and/or 
unemployability made by other Federal agencies, including SSA.  
See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).

While the Board does not doubt that the Veteran's service-
connected disabilities, particularly his PTSD, have some effect 
on his employability, the preponderance of the evidence does not 
support his contention that his service connected disabilities 
are of such severity so as to preclude his participation in any 
form of substantially gainful employment.  In light of the 
evidence as described above, the Board finds that entitlement to 
a TDIU is not warranted in this case.  Since the preponderance of 
the evidence is against the claim, the doctrine of reasonable 
doubt is not applicable.   See 38 U.S.C.A. § 5107(b) (West 2002).




VI.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The notice requirements apply to all five elements of a service-
connection claim, including:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) effective 
date of the disability.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Further, this notice must include 
information that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Prior to the issuance of the April 2003 rating decision that is 
the subject of the appeal concerning the claims for service 
connection and the September 2006 rating decision that is the 
subject of the appeal concerning the claims for increased rating 
and entitlement to a TDIU, the Veteran was informed of the 
evidence necessary to substantiate claims for service connection, 
increased rating, and TDIU, and was advised of his and VA's 
respective duties in obtaining evidence.  See letters dated 
October 2002, December 2002, July 2005 and February 2006.  He was 
provided with notice of the appropriate disability rating and 
effective date of any grant of service connection, as required by 
Dingess/Hartman, in a May 2008 letter and the claims for service 
connection were readjudicated in a November 2009 supplemental 
statement of the case.  Accordingly, the duty to notify has been 
fulfilled concerning each claim.

With respect to the Veteran's assertion that he is entitled to an 
earlier effective date for the grant of service connection for 
PTSD, the United States Court of Appeals of the Federal Circuit 
has held that once the underlying claim is granted, further 
notice as to downstream questions, such as the effective date, is 
not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007). 

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  This duty has also been met, as the 
Veteran's service, VA and private treatment records have been 
associated with the claims folder, and he was afforded 
appropriate VA examinations in connection with his claims.  As 
discussed above, an additional examination/opinion is not 
warranted on the Veteran's left knee claim.  The RO also obtained 
records associated with a claim for benefits from SSA.  The 
record does not suggest the existence of additional, pertinent 
evidence that has not been obtained.  

The Board notes that the Court has held that 38 C.F.R. 
3.103(c)(2) (2009) requires that the DRO/VLJ who chairs a hearing 
fulfill two duties to comply with that regulation.  These duties 
consist of (1) the duty to fully explain the issues and (2) the 
duty to suggest the submission of evidence that may have been 
overlooked.  See Bryant v. Shinseki, - Vet. App. -, No. 08-4080 
(Jul. 1, 2010).  In this case, the Veteran was afforded two 
hearings.  The first in April 2009 was conducted by a DRO; the 
second in January 2010 was conducted by the undersigned VLJ.  On 
both occasions, the DRO/VLJ set forth the issues to be discussed 
at the hearing and sought to identify any pertinent evidence not 
currently associated with the claims folder that might have been 
overlooked or was outstanding that might substantiate the claims.  
See hearing transcripts.  Moreover, neither the Veteran nor his 
representative has asserted that VA failed to comply with 38 
C.F.R. 3.103(c)(2), nor have they identified any prejudice in the 
conduct of either hearing.  Rather, the hearings focused on the 
elements necessary to substantiate the claims and the Veteran, 
through his testimony, demonstrated that he had actual knowledge 
of those elements.  As such, the Board finds that consistent with 
Bryant, the DRO/VLJ complied with the duties set forth in 38 
C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims 
based on the current record.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or assistance 
is necessary, and deciding the appeal at this time is not 
prejudicial to the Veteran.


ORDER

Service connection for a back disorder is denied.  

Service connection for a left knee disorder is denied.  

An effective date prior to December 4, 2002, for the award of 
service connection for PTSD is denied.  

A rating in excess of 50 percent for PTSD is denied.  

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


